Citation Nr: 1127462	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  10-36 261	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating higher than 30 percent for mitral valve insufficiency due to rheumatic fever with sinus tachycardia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1943 to November 1946.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated in May 2010, of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  


FINDING OF FACT

In July 2011, prior to the promulgation of a decision by the Board in the appeal, the Veteran withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  







In July 2011, in writing, the Veteran withdrew his appeal.  As there remains no allegation of error of fact or of law for appellate consideration, the Board does not have jurisdiction to review the appeal and the appeal is dismissed.


ORDER

The appeal is dismissed.



		
George E. Guido Jr.
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


